DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Telephone Calls
Two telephone calls (with unreturned voice messages) were attempted to applicant on 9/27 and 9/28 in an attempt to resolve the issues below.
Claims
Claims 2, 3, 4, 12, 13 and 14 are objected to because of the following informalities:  these claims introduce a potential antecedent basis error in the language “the monitoring device”. This should instead be  “the plurality of audio-visual monitoring devices” as recited in claim 1 and claim 11 respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 6, 7, 8, 11, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  This judicial exception is not integrated into a practical application.
Independent claim 1 is/are directed to: receiving …, producing …, operating …, and selecting …data that is detected by sensor(s) and acted upon by a processor and as such is considered manipulation of data and therefore abstract. Additional limitations recited including the vehicle charging station, sensor devices, a plurality of audio-visual monitoring devices, a timer and a radio frequency communication module do not amount to anything that is unconventional in the art and are not affected in a transformative way by the recited receiving …, producing …, operating …, and selecting of data. Therefore the abstract limitations fail to integrate the judicial exception into a practical application. Adding claim 2 into claim 1 would fix these errors.
Independent claim 11 recites substantially the same limitations and therefore contains the same error as claim 1. Adding claim 12 into claim 11 would fix these errors.
Dependent claims 6, 7 and 8 (from claim 1) recites further the sensor(s) being ultrasonic as well as an ammeter, but these conventional elements are similarly not affected in a transformative way by the limitations of measuring time, comparing, computing thresholds and performing a calibration that stays on the processor; and therefore fails to integrate the judicial exception into a practical application.
Dependent claims 16, 17 and 18 (from claim 11) recites further the sensor(s) being ultrasonic as well as an ammeter, but these conventional elements are similarly not affected in a transformative way by the limitations of measuring time, comparing, computing thresholds and performing a calibration that stays on the processor; and therefore fails to integrate the judicial exception into a practical application.
Independent claim 20 is/are directed to: receive a signal, compute a probability density function, compute a threshold etc.  Additional limitations recited including the vehicle charging station, ultrasonic sensors do not amount to anything that is unconventional in the art and are not affected in a transformative way by the recited receive a signal, compute a probability density function, compute a threshold etc. Therefore the abstract limitations fail to integrate the judicial exception into a practical application. Amending claim 20 with the limitation: “and using the computed threshold to calibrate the plurality of ultrasonic sensors” would fix these errors. Appropriate correction is required.  See MPEP 2106.05(a). 

Allowable Subject Matter
Claims 1-20 are provisionally allowed pending addressing of the matters stated above (please note the suggested amendments above in order to place the application into condition for allowance).
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, “operate a plurality of audio-visual monitoring devices, a timer and a radio frequency communication module connected to the charging station; and a computer readable medium including instructions executable by the processor to: select a process based upon a combination of the first decision and the second decision, wherein the process is selected from a group consisting of: a first monitoring process, a second monitoring process, a third monitoring process, a fourth monitoring process and a calibration process” as recited in claim 1. Claims 2-10 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “operate a plurality of audio-visual monitoring devices, a timer and a radio frequency communication module connected to the charging station; and using a computer readable medium including instructions executable by the processor to: select a process based upon a combination of the first decision and the second decision, wherein the process is selected from a group consisting of: a first monitoring process, a second monitoring process, a third monitoring process, a fourth monitoring process and a calibration process” as recited in claim 11. Claims 12-19 depend from 11 and are allowable for the same reasons.
The prior art does not disclose or suggest, “ compute a first probability density function of the time lapses when a vehicle is present in a parking space associated with the charging station; compute a second probability density function of the time lapses when the parking space is unoccupied; and compute a threshold as the midpoint of the mean values of the first and second probability density functions” as recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859